364 So.2d 1263 (1978)
John James EGAN, Appellant,
v.
STATE of Florida, Appellee.
No. 77-1295.
District Court of Appeal of Florida, Fourth District.
December 13, 1978.
Richard L. Jorandby, Public Defender, and Tatjana Ostapoff, Asst. Public Defender, and Sara Bresky, Legal Intern, West Palm Beach, for appellant.
*1264 Robert L. Shevin, Atty. Gen., Tallahassee, and Charles A. Stampelos and Mary Marsden, Asst. Attys. Gen., West Palm Beach, for appellee.
PER CURIAM.
Appellant Egan appeals his judgment of conviction for receiving stolen property knowing it to be stolen on which he was sentenced to five years' imprisonment at hard labor. We have examined all points of appeal directed to the judgment of conviction and find them to be without merit. The sentence imposed, however, is erroneous insofar as it directs appellant's imprisonment to be "at hard labor." McDonald v. State, 321 So.2d 453 (Fla. 4th DCA 1975); Martinez v. State, 360 So.2d 108 (Fla.3d DCA 1978). Accordingly, the cause is remanded with directions that the words "at hard labor" be stricken from appellant's sentence. The judgment of conviction appealed from is otherwise affirmed.
AFFIRMED.
ANSTEAD and LETTS, JJ., and WETHERINGTON, GERALD T., Associate Judge, concur.